

104 S1224 IS: To reauthorize, and increase the total funding cap for, the America’s Agricultural Heritage Partnership, to redesignate the America's Agricultural Heritage Partnership as the “Silos & Smokestacks National Heritage Area”, and for other purposes.
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1224IN THE SENATE OF THE UNITED STATESApril 20, 2021Ms. Ernst (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize, and increase the total funding cap for, the America’s Agricultural Heritage Partnership, to redesignate the America's Agricultural Heritage Partnership as the Silos & Smokestacks National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Protecting the Silos & Smokestacks National Heritage Area Act.2.Reauthorization of America’s Agricultural Heritage Partnership(a)ReauthorizationSection 707 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 320101 note; Public Law 104–333; 110 Stat. 4267; 127 Stat. 420; 128 Stat. 3801) is amended by striking 2021 and inserting 2031.(b)Increased total funding capSection 708(a) of division II of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 320101 note; Public Law 104–333; 110 Stat. 4267; 122 Stat. 824; 134 Stat. 1505) is amended, in the second sentence, by striking $17,000,000 and inserting $23,000,000.3.Redesignation of heritage area(a)RedesignationThe America’s Agricultural Heritage Partnership established by section 703 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4266) shall be known and designated as the Silos & Smokestacks National Heritage Area.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the heritage area referred to in subsection (a) shall be deemed to be a reference to the Silos & Smokestacks National Heritage Area.